Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The submission entered March 19, 2021 in response to an Office Action mailed January 4, 2021 is acknowledged.
Claims 1, 3-8 are pending.  Claim(s) 2 is/are cancelled.  Claim(s) 1 is/are currently amended.
The objections to the abstract presented in the Office Action listed above are hereby withdrawn.
The objections to the drawings presented in the Office Action listed above are hereby withdrawn.
The rejection(s) of claim(s) 1-8 under 35 U.S.C. 112 as presented in the Office Action listed above are hereby withdrawn.
Drawings
The drawings were received on March 19, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest the first conveying part comprises an upper end surface of the first circumferential wall, a radially outer side of the first circumferential wall being covered by an inner wall surface of the second circumferential wall, and the second conveying part comprises a cut part having a shape obtained by circumferentially cutting off a radially inner side of an upper end surface of the second circumferential wall, combined with the rest of the claim language. This language was present in previous claim 2, which was objected to as allowable in the aforementioned Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/Primary Examiner, Art Unit 3651